DETAILED ACTION
Claims 1-2, 6-11, 15-18, 20, and 22 are presented for examination, wherein claims 1 and 10 are currently amended. Claims 3-5, 12-14, 19, and 21 are cancelled.
The 35 U.S.C. § 103 rejection of claims 1-2, 7-11, 16-18, 20, and 22 over Sikha is withdrawn as a result of the amendments to claims 1 and 10, from which the other claims depend.
The 35 U.S.C. § 103 rejection of claims 6 and 15 over Sikha as modified are withdrawn as a result of the amendments to claims 1 and 10, from which said claims depend.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-11, 15-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya et al (US 2013/0216911).
Regarding newly amended independent claim 1, Hosoya teaches cathode (e.g. item 21) for use in lithium-ion secondary batteries (e.g. ¶¶ 0051, 79, 84-94, and 214), said cathode reading on “positive electrode,” said cathode comprising:
(1)	a cathode current collector (e.g. item 21A) composed of a conductive material such as Al, Ni, or stainless steel (e.g. ¶0085 plus e.g. Figure 2), reading on “a current collector;”
(2-3)	a cathode active material layer (e.g. item 21B) disposed on one surface or both surfaces of the cathode current collector, wherein said cathode active material layer may be a plurality of layers, said plurality of layers may contain two or more kinds of cathode materials, including
(a)	a lithium transition metal complex phosphate active material, represented by LiaFe1-bM1b(PO4)c, wherein M may be one or more of Ti, Al, and Zr and 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2 plus
(b)	a lithium-containing compound, such as LixCoO2, 
where said plurality of layers of said cathode active material layer may be two layers and each of said two layers may contain both of said lithium transition metal complex phosphate active material and said lithium-containing compound active material (e.g. ¶¶ 0052-53, 61-68, 85 and 87-88 plus e.g. Figure 2), wherein said cathode active material layer composed of two layers indicates said two layers are directly adjacent to one another, reading on the limitations (2) “a first active material layer comprising a first active material;” (3) “a second active material layer,” as claimed; and, “the first active material layer is coated on at least one surface of the current collector and the second active material active is coated on the first active material layer so that the first active material layer is arranged between the current collector and the second active material layer,”
said lithium transition metal complex phosphate active material represented by LiaFe1-bM1b(PO4)c, wherein M may be one or more of Mg, Ti, Al, and Zr and 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2 (e.g. supra), reading on the newly amended limitation “the first active material layer comprises compounds represented by Chemical Formula 2: 
LiyM2eFe1-ePO4-f	Chemical Formula 2

wherein M2 represents at least one selected from the group consisting of aluminum, titanium, zirconium, calcium, and bismuth,” 
said stoichiometric ranges of 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2 (e.g. supra) severably establishing a prima facie case of obviousness of each of the claimed ranges, reading on “the values of y, e and f are respectively in the following ranges: 0.9 ≤ y ≤ 1.1, 0 < e ≤ 0.01, -0.1 ≤ f ≤ 0.1,” see also e.g. MPEP § 2144.05(I).

Hosoya teaches said cathode active material layer may be a plurality of layers, said plurality of layers may contain two or more kinds of cathode materials, including said lithium transition metal complex phosphate active material, represented by LiaFe1-bM1b(PO4)c, wherein M may be one or more of Ti, Al, and Zr and 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2 plus said lithium-containing compound, such as LixCoO2, where said plurality of layers of said cathode active material layer may be two layers and each of said two layers may contain both of said lithium transition metal complex phosphate active material and said lithium-containing compound active material (e.g. supra), but does not expressly teach the property “a differential scanning calorimetry (DSC) of a two-layered structure of the first active material layer and the second active material layer has a temperature corresponding to an exothermic peak beyond 301 °C.”
However, Hosoya teaches a two-layered cathode active material structure with a substantially identical composition (e.g. supra, compared with instant specification, at e.g. ¶¶ 0018, 70-71, 73-78, 101-102, and 105-112), establishing prima facie case of obviousness of the claimed limitation, see also MPEP § 2112.01.
Regarding claim 2, Hosoya teaches the cathode of claim 1, wherein said cathode active material layer may be disposed on both surfaces of said cathode current collector, wherein said cathode active material layer may be a plurality of layers, where said plurality of layers of said cathode active material layer may be two layers and each of said two layers may contain both of said lithium transition metal complex phosphate active material and said lithium-containing compound active material (e.g. supra), reading on “the first active material layer is coated on at least an upper surface and a lower surface of the current collector.”
Regarding claim 6, Hosoya teaches the cathode of claim 1, wherein particles of said lithium transition metal complex phosphate active material may be coated with a carbon material coating layer (e.g. ¶0060), reading on “the compound represented by the chemical formula 2 is a carbon-coated compound.”
Regarding claim 7, Hosoya teaches the cathode of claim 1, wherein said lithium transition metal complex phosphate active material, represented by LiaFe1-bM1b(PO4)c, wherein M may be one or more of Ti, Al, and Zr in stoichiometric amount in the range of 0 ≤ b < 0.8 (e.g. supra), establishing a prima facie case of obviousness of the claimed range, reading on “the content of any one of M2 elements is in the range of 10 ppm to 3000 ppm, based on the total weight of the compound represented by the chemical formula 2,” see also e.g. MPEP § 2144.05(I).
Regarding claims 8-9, Hosoya teaches the cathode of claim 1, wherein said lithium-containing compound may be LixCoO2 (e.g. supra), wherein x may be understood to include 1, reading on “the second active material layer comprises a second active material” (claim 8) and “the second active material is selected from at least one of lithium cobalt oxide, transition metal element doped lithium cobalt oxide, metal oxide coated lithium cobalt oxide, and combinations thereof” (claim 9).
Regarding claim 20, Hosoya teaches the cathode of claim 1, wherein Hosoya teaches said cathode active material layer may be a plurality of layers, said plurality of layers may contain two or more kinds of cathode materials, including said lithium transition metal complex phosphate active material, represented by LiaFe1-bM1b(PO4)c, wherein M may be one or more of Ti, Al, and Zr and 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2 plus said lithium-containing compound, such as LixCoO2, where said plurality of layers of said cathode active material layer may be two layers and each of said two layers may contain both of said lithium transition metal complex phosphate active material and said lithium-containing compound active material (e.g. supra), but does not expressly teach the property “a differential scanning calorimetry (DSC) heat release of a two-layered structure of the first active material layer and the second active material layer is less than 1250J/g.”
However, Hosoya teaches a two-layered cathode active material structure with a substantially identical composition (e.g. supra, compared with instant specification, at e.g. ¶¶ 0018, 70-71, 73-78, 101-102, and 105-112), establishing prima facie case of obviousness of the claimed limitation, see also MPEP § 2112.01.

Regarding claims 10-11, 15-18, and 22, Hosoya is applied as provided supra, with the following modifications:
Regarding newly amended independent claim 10, Hosoya teaches said lithium-ion battery containing said positive electrode (e.g. supra), reading on “lithium-ion battery.”
Response to Arguments
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive.
First, regarding the 35 U.S.C. § 103 rejection of claims 1-2, 6-11, 15-18, 20, and 22 over Hosoya, the applicants allege the following.
Hosoya, however, fails to teach or suggest Applicant’s presently claimed positive electrode and lithium-ion battery. In particular, and, as acknowledged by the outstanding Office Action, Hosoya fails to expressly teach the claimed DSC feature, i.e., a differential scanning calorimetry (DSC) of a two-layered structure of the first active material layer and the second active material layer has a temperature corresponding to an exothermic peak beyond 301 °C.

The outstanding Office Action rejects Applicant’s independent claim 1 and 10 based on the proposition that Hosoya teaches a two-layered cathode active material structure with a “substantially identical composition” as the one claimed, and, thus, the prima facie case of obviousness with respect to the DSC feature has been established. Applicant respectfully submits, however, that prima facie case of obviousness has not been established relative to the claimed invention, and specifically the claimed feature “differential scanning calorimetry (DSC) of a two- layered structure of the first active material layer and the second active material layer has a temperature corresponding to an exothermic peak beyond 301°C”, as next discussed.

The outstanding Office Action relies on the teachings of Hosoya, for example, in paragraphs [0062] to [0068]. These paragraphs describe lithium iron phosphate particles that include the formula (1), i.e. LiaFel-bMlb(PO4)c, wherein M1 may be one or more of Mn, Ni, Co, Mg, Ti, Al, Zn, Cu, V, Zr, Mo, and Nb and 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2. Reading Hosoya, a person of ordinary skill in the art would understand, as especially apparent in specific examples of Hosoya of paragraph [0065], that M1 may be Mn, Ni, Co, Mg, Zn, Cu, V, Mo, and Nb and a=0 or b=0. Accordingly, Hosoya does not limit formula (1) to, for example, an M1 of at least one selected from the group consisting of Al, Ti, Zr, Ca, and Bi or even a “b” of greater than 0 to less than or equal to 0.01, as would both be required to even approach a “substantially identical composition” as Applicant’s claimed Chemical Formula (2), and, thus, Hosoya, includes compounds that do not meet the claimed “a differential scanning calorimetry (DSC) of a two- layered structure of the first active material layer and the second active material layer has a temperature corresponding to an exothermic peak beyond 301°C.” 

(Remarks, at 7:3-8:1, italics and underlining in the original, footnotes removed.)
In response, the examiner respectfully notes that as the applicants indicate, Hosoya expressly teaches M1 may be “one or more of Mn, Ni, Co, Mg, Ti, Al, Zn, Cu, V, Zr, Mo, and Nb and 0 ≤ a < 2, 0 ≤ b < 0.8, and 0 ≤ c < 2” (see supra, underlining added), wherein claims 1 and claim 10 claim M2 may be “at least one selected from the group consisting of aluminum, titanium, zirconium, calcium, and bismuth” (underlining added) and the stoichiometric amounts are claimed to be 0.9≤y≤1.1, 0<e≤0.1, -0.1≤f≤0.1.”
As noted in the prior and instant Office actions, the art teaches the indicated overlap in the disclosure and said claims of the composition and stoichiometric ratios, as provided in the prior and instant Office actions.

Second, regarding the 35 U.S.C. § 103 rejection of claims 1-2, 6-11, 15-18, 20, and 22 over Hosoya, the applicants allege the following.
As evidenced by comparative test data as shown in Table 2 of the present application, the selection of the claimed compounds results in unexpected superior properties compared to Hosoya. Specifically, paragraph [0100] of the present application as published discloses that the lithium iron phosphate in Comparative Example 2 does not contain M2 elements (LiyM2eFe1-ePO4-f, e=0), which corresponds to LiaFe1-bMlb(PO4)e of Hosoya (when b=0). As shown in Table 2, the Comparative Example 2, the DSC peak not beyond 301°C (i.e., 300 °C), has a greater DSC heat release, and even fails the nail test. Paragraph [0105] explains, “By comparing Comparative Example 2 with Examples 17-36, it shows that the DSC peak temperature of the positive electrode is increased, and the DSC heat release is decreased by using lithium iron phosphate as the positive active material of the first active material layer, indicating that the thermal stability of the lithium- ion battery is improved. In addition, the pass rate of the lithium-ion battery is increased at different extent, which is due to the thermal runaway of the lithium-ion battery in the event of a short circuit is reduced, which further verifying the improvement for the thermal stability of the lithium-ion battery in the event of an internal short circuit.” Paragraph [0103] explains that the nail test is an indicator for evaluating the safety performance of a lithium-ion battery.

Therefore, Table 2 and the discussion relative to Comparative Example 2 demonstrates the criticality of the variables of the claimed lithium iron phosphate according to Chemical Formula (2) of the independent claims 1 and 10. Hosoya fails to recognize the criticality of selecting a lithium iron phosphate within the scope of the claimed Chemical Formula (2). Consequently, the claimed lithium iron phosphate possesses unexpectedly improved properties or properties that Hosoya does not have for all compounds disclosed, and the claimed DSC peak feature is unobvious over Hosoya. Applicant respectfully traverses, and requests reconsideration of this rejection based on Hosoya. 

(Remarks, at 8:2-9:1, italics in the original, footnotes removed.)
In response, the examiner respectfully notes that unexpected results may be established by a direct comparison of the claimed invention with the closest prior art that is commensurate in scope with the claims. An applicant does not have to test all the compounds taught by the reference, however, where an applicant tests less than all cited compounds, the test must be sufficient to permit a conclusion respecting the relative effectiveness of applicant’s claimed compounds and the compounds of the closest prior art. MPEP 716.02(e).
Here, the examiner respectfully notes that Hosoya expressly teaches the lithium iron phosphate composition (LiaFe1-bMlb(PO4)e), wherein the iron may be partially substituted with e.g. Ti, Al, or Zr (per M1, wherein 0 ≤ b < 0.8).

The applicants appear to allege the claimed stoichiometric amount of M2 being 0<e≤0.1 in instant Formula 2 (LiyM2eFe1-ePO4-f) is critical. However, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP § 716.02(d). Absent such showing, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” MPEP § 2144.05.
Furthermore, the unexpected property or result must actually be unexpected and of statistical and practical significance. MPEP § 716.02(a).
Unexpected results for a claimed range, as compared with the range disclosed in the prior art, must be shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” See MPEP § 716.02.
Here, claim 1 has been amended to more narrowly claim M2 to be at least one of aluminum, 
However, the current data of record is insufficient to show the criticality of the claimed range. The claimed stoichiometric range of e is 0<e≤0.01, but the initial disclosure provides data for said M2 elements in amounts of 0, 20, 200, 500, 1000, 1500, 2000, and 3000 ppm for Al; and, 0, 500, and 1000 ppm for Fe, Zr, Bi, and Ti (instant Table 2).
There is not sufficient data just above and just below the upper end of the claimed range and just above the lower end of the claimed range.
Furthermore, the examiner respectfully refers to the DSC data provided in Table 2. Here, comparative example 2, which is for undoped LFP has a DSC peak at 300°C, whereas examples 17-19 have DSC peaks at 301.1, 301.9, and 302.3°C respectively, which all have DSC peaks within about 1% of that of the comparative example. See further examples 19, 24, 25, 26, 27, and 28. Such data does not appear to suggest an unexpected result.

Third, regarding the 35 U.S.C. § 103 rejection of dependent claims 2, 6-9, 11, 15-18, 20, and 22 over Hosoya, the applicants allege said dependent claims are allowable for the reasons independent claims 1 and 10 are allowable. (Remarks, at 10:4.)
In response, the examiner respectfully refer supra.

As a result, in light of all of the evidence of record, the prima facie case of obviousness over Hosoya is respectfully maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al (US 2011/0123866).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723